ORDER

PER CURIAM.
Defendant appeals from the judgment entered on his conviction by a jury for second degree robbery, § 569.030, RSMol986. He was sentenced by the court as a prior, persistent and class X offender to a thirty year prison term. He also appeals the motion court’s judgment denying Rule 29.15 post-conviction relief after an evidentiary hearing. We affirm.
Defendant has failed to address any points in this appeal to the denial of his Rule 29.15 motion. That appeal is therefore considered abandoned. See State v. Nelson, 818 S.W.2d *868285, 287 (Mo.App.1991). We have reviewed the defendant’s claim of error on direct appeal and find it to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).